Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 11/29/2021 and 12/28/2021. Claims 21-40 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Response to Arguments
Applicant’s remarks with regard to the double patenting rejection is acknowledged. Remarks p. 10.
Applicant's remaining arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach “wherein the physical memory module comprising the integrated circuit memory devices of different densities reduces the likelihood of stranding physical memory while implementing the virtualized memory in the at least one virtualized computing 
Applicant argues that Schmidt does not disclose “reducing the likelihood of stranding physical memory while implementing the virtualized memory in the at least one virtualized computing resource instance,” “virtualized computing resource instance,” “implementing the virtualized memory in the at least one virtualized computing resource instance,” and “physical memory module comprising the integrated circuit memory devices of different densities.” Remarks p. 14. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
Applicant argues that Shin fails to disclose physical memory that hosts at least one virtualized computing resource. p. 15. In particular, applicant argues that Shin does not disclose virtualized computing instances. Id. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 
Applicant argues that Franceshelli fails to disclose one or more instances of each of a plurality of different virtualized computing resource types. p. 16. Applicant’s argument is not persuasive because Franceshelli discloses resource pools associated with allocation profiles that specify how many instances of a given type are allocated. p. 31. Furthermore, Franceshelli discloses a plurality of instance types, including Amazon EC2 Medium Instance and Amazon EC2 Extra-Large instance. p. 33. Furthermore, Franceshelli discloses implementing the test using an instance of Amazon EC2 Medium Instance and an Amazon EC2 Extra-Large instance (i.e., one or more instances of each of a plurality of different virtualized computing resource types). Id.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,491,667 in view of “SPACE4CLOUD: A tool for System PerformAnce and Cost Evaluation of CLOUD Systems,” 2013), hereinafter referred to as “Franceschelli,” and further in view of U.S. Pat. No. 9,858,181 (“Uematsu”). Claims 21-40 differ from claims 1-20 of U.S. Patent No. 10,491,667, in that claims 1-20 of U.S. Patent No. 10,491,667 do not disclose that the plurality of virtualized computing resource instances available to the one or more service clients comprises one or more instances of each of a plurality of different virtualized computing resource instance types; and for at least one of the memory module configured to provide virtualized memory for at least one of the plurality of memory modules, a plurality of integrated circuit memory devices on the physical memory module comprises integrated circuit memory devices of different densities. 
The claim language “allowing finer grained options for implementing the virtualized memory in the at least one virtualized computing resource instance” is directed to an intended result, and is not given any weight. MPEP 2111.04(I) (“whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”). Here, the language “allowing finer grained options for implementing the virtualized memory in the at least one virtualized computing resource instance” merely states the result of having memory devices of different densities. By having memory devices of different densities, there are more options (i.e., finer granularity) for allocation memory that best matches the size requirements.

Uematsu discloses a memory module (Fig. 1, 10A and/or 10B) comprising both DRAM and Flash memories. Col. 1, line 61 – Col. 2, line 9. Uematsu discloses that DRAMs are a high-speed memory, and flash memories have lower speed and higher capacities (i.e., density) than the DRAMs. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the mixed memory DIMM of Uematsu in order to increase the packaging density of flash memories to boost their performance while taking their temperature characteristics and the throughput of the CPU memory bus into consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0068600 (“Ashok”), in view of “SPACE4CLOUD: A tool for System PerformAnce and Cost Evaluation of CLOUD Systems,” 2013), hereinafter referred to as “Franceschelli,” in view of U.S. Pub. No. 2012/0300555 (“Shin”), and further in view of U.S Pub. No. 2009/0172336 (“Schmidt”).

Regarding claim 21, Ashok teaches a system, comprising: 
a plurality of computing nodes (Fig. 3, 201a and 201N) that implement a hardware virtualization service on behalf of one or more service clients (“one or more cloud computing nodes 201 (also referred to as "clusters") with which local computing devices used by cloud consumers,” ¶ [0039]), each of the computing nodes comprising 
a plurality of virtualized computing resource instances available to the one or more service clients (Fig. 3, 307, 308 and/or 309; “On-Demand Self-Service: A consumer can unilaterally provision computing capabilities, such as server time and network storage, as needed,” ¶ [0022]), each hosted on a respective one of the computing nodes (Fig. 3 depicting various VM instances running on a cloud computing node) and comprising one or more virtual processors and virtualized memory (“providing the customers an option of sizing a virtual machine, which determines the number of processing units or cores, the memory capacity and the local file system size that is allocated to a running instance,” ¶ [0061]; “new virtual machine in the development environment that utilizes a fewer number of physical resources by also utilizing virtual resources,” ¶ [0016]); 
wherein the amount of virtualized memory in each virtualized computing resource instance is dependent on a respective ratio between the number of virtual processors and the amount of memory that is defined for its virtualized computing resource type (“A virtual machine size of "extra large" may have eight processor cores and a memory capacity of 14 GB,” ¶ [0004]); and

Ashok fails to teach that the plurality of virtualized computing resource instances available to the one or more service clients comprises one or more instances of each of a plurality of different virtualized computing resource instance types. Franceschelli teaches plurality of virtualized computing resource instances available to the one or more service clients comprises one or more instances of each of a plurality of different virtualized computing resource instance type (“one or more Resource Pools, which aggregate one or more homogeneous Compute resources,” p. 29; “Auto Scaling Groups which are sets of homogeneous EC2 Instances and can be referred to the Resource Pools,” p. 31; “Resource Pools (EC2 Micro Auto Scaling Group) composed by EC2 instances with the same configurations. It is also possible to associate to these pools Allocation Profiles (EC2 Micro Allocation Profile) which specify how many instances of a given type are allocated in a given time period,” p. 31). It would have been obvious to provide instance pools for a plurality of instance types, as taught by Franceschelli, into Askok, in order to reduce auto-scaling times by maintaining a set of idle cloud instances.
Ashok-Franceschelli fails to teach, for at least one physical memory module of the one or more physical memory modules of the computing node that hosts the at least 
Ashok-Franceschelli-Shin fails to teach that the physical memory module comprising the integrated circuit memory devices of different densities reduces the likelihood of stranding physical memory while implementing the virtualized memory in the at least one virtualized computing resource instance. Schmidt teaches providing memory pools associated with resource types to provide correctly-sized memory blocks to reduce the likelihood of leaving memory blocks unused due to an unsuitable size (i.e., stranded). Applying the teachings of Schmidt to Ashok-Franceschelli-Shin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
The claim language “allowing finer grained options for implementing the virtualized memory in the at least one virtualized computing resource instance” is directed to an intended result, and is not given any weight. MPEP 2111.04(I) (“whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”). Here, the language “allowing finer grained options for implementing the virtualized memory in the at least one virtualized computing resource instance” merely states the result of having memory devices of different densities. By having memory devices of different densities, there are more options (i.e., finer granularity) for allocation memory that best matches the size requirements.

Regarding claim 22, Ashok-Franceschelli-Shin-Schmidt teaches the invention of claim 21, and further teaches that the hardware virtualization service is configured to support multi-tenancy (Ashok: "Resource Pooling: The provider's computing resources are pooled to serve multiple consumers using a multi-tenant model,” ¶ [0024]); and wherein the hardware virtualization service provides virtualized computing resource instances for lease by service clients (Ashok: “Public Cloud: The cloud infrastructure is provisioned for open use by the general public,” ¶ [0034]; “one or more cloud computing nodes 201 (also referred to as "clusters") with which local computing devices used by 

Regarding claim 25, Ashok-Franceschelli-Shin-Schmidt teaches the invention of claim 21, and further teaches that at least one of the computing nodes hosts virtualized resource instances of two or more different virtualized computing resource instance types (Ashok: Fig. 3 depicting each cloud computing node hosting various VM instances). Ashok discloses creating a new VM instance of a different size (i.e., type) on the same cloud computing node as an old VM instance that is being replaced. ¶ [0068]. During this transition, the new VM instance and the old VM instance (of a different type/size) co-exist on the same computing node. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashok-Franceschelli-Shin-Schmidt as applied to claim 21 above, and further in view of U.S. Pub. No. 2013/0346493 (“Martin”).

Regarding claim 23, Ashok-Franceschelli-Shin-Schmidt teaches the invention of claim 21, and further teaches that the hardware virtualization service provides virtualized computing resource instances for lease by service clients (Ashok: “Public Cloud: The cloud infrastructure is provisioned for open use by the general public,” ¶ [0034]) and provisioning virtualized computing resource instances at the ratios defined for their types (Ashok: ¶¶ [0004] and/or [0061]), but fails to teach that for one or more of the virtualized computing resource instances, including the at least one of the virtualized .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashok-Franceschelli-Shin-Schmidt as applied to claim 21 above, and further in view of U.S. Pub. No. 2015/0277944 (“Wang”).

Regarding claim 24, Ashok-Franceschelli-Shin-Schmidt teaches the invention of claim 21, but fails to teach that each of the computing nodes hosts virtualized resource instances of a single virtualized computing resource instance type. Wang teaches each .

Claims 26, 27, 30-32 and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashok, in view of Shin, and further in view of Schmidt.

Regarding claim 26, Ashok teaches a method, comprising: 
performing, by one or more computers (Fig. 3, 301, 201A and/or 201N): 
provisioning physical resources of the one or more computers (“executes on a real or physical computer 303A…includes one or more processors 304A, a 
wherein, for each of the plurality of virtual computing resource instances, said provisioning comprises: 
provisioning one or more processor cores or hardware execution contexts thereof as virtual processors of the virtual computing resource instance (“providing the customers an option of sizing a virtual machine, which determines the number of processing units or cores, the memory capacity and the local file system size that is allocated to a running instance,” ¶ [0061]; “new virtual machine in the development environment that utilizes a fewer number of physical resources by also utilizing virtual resources,” ¶ [0016]); and 

wherein, for at least one of the virtualized computing resource instances, the virtualized memory in the virtualized computing resource instance is implemented by one or more of the physical memory modules of the computing node on which it is hosted (“Operating system 302A executes on a real or physical computer 303A…includes one or more processors 304A, a memory 305A (also referred to herein as the host physical memory), one or more disk drives 306A and the like,” ¶ [0041]).
Ashok fails to teach, for at least one physical memory module of the one or more physical memory modules of the computing node that hosts the at least one virtualized computing resource instance, a plurality of integrated circuit memory devices on the physical memory module comprises integrated circuit memory devices of different 
Ashok-Shin fails to teach that the physical memory module comprising the integrated circuit memory devices of different densities reduces the likelihood of stranding physical memory while implementing the virtualized memory in the at least one virtualized computing resource instance. Schmidt teaches providing memory pools associated with resource types to provide correctly-sized memory blocks to reduce the likelihood of leaving memory blocks unused due to an unsuitable size (i.e., stranded). Applying the teachings of Schmidt to Ashok-Shin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create a physical memory module of 14GB using memory devices of different densities, as taught by Shin, in order to provide correctly-sized memory to accommodate an extra-
The claim language “allowing finer grained options for implementing the virtualized memory in the at least one virtualized computing resource instance” is directed to an intended result, and is not given any weight. MPEP 2111.04(I) (“whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”). Here, the language “allowing finer grained options for implementing the virtualized memory in the at least one virtualized computing resource instance” merely states the result of having memory devices of different densities. By having memory devices of different densities, there are more options (i.e., finer granularity) for allocation memory that best matches the size requirements.

Regarding claim 27, Ashok-Shin-Schmidt teaches the invention of claim 26, and further teaches that, for at least two of the plurality of virtual computing resource instances, said provisioning comprises provisioning physical resources to provide different processor capacities or different memory capacities for each of the virtual computing resource instances (Ashok: ¶ [0004] discloses VM instance sizes (i.e., types) comprising various numbers of cores and memory capacities). Ashok discloses creating a new VM instance of a different size (i.e., type) on the same cloud computing node as an old VM instance that is being replaced. ¶ [0068]. During this transition, the new VM instance and the old VM instance (of a different type/size) co-exist on the same computing node.

Regarding claim 30, Ashok-Shin-Schmidt teaches the invention of claim 26, and further teaches that the amount of memory on the physical memory module is x gigabytes, where x is a positive integer and not a power of two (Shin: “capacity of 36 GB,” ¶ [0117]).

Regarding claim 31, Ashok-Shin-Schmidt teaches the invention of claim 26, and further teaches that: receiving, from a given client, a request for a virtual computing resource instance, wherein the request specifies a virtual computing resource instance type and a processor capacity (Ashok: “the customer may request to resize virtual machine 309 from being small to extra large thereby increasing the number of physical processor cores to be utilized from a single processor core to eight processor cores and increasing the required memory capacity from 1.75 GB to 14 GB," ¶ [0065]); and assigning to the given client, in response to said receiving, use of a particular one of the plurality of virtual computing resource instances (Ashok: Fig. 5, Steps 505 and/or 507).

Regarding claim 32, Ashok-Shin-Schmidt teaches the invention of claim 31, and further teaches that the memory capacity of the physical memory module that provides the virtualized memory for the virtual computing resource instance satisfies (Shin: “the first memory region 122 may have a capacity of 2 M Gb (here, M is an integer greater than or equal to 0), the second memory region 124 may have a capacity of 2 N Gb (here, N is an integer greater than or equal to 0, and N is different from M), and the (k)th memory region 126 may have a capacity of 2 O Gb (here, 0 is an integer greater than or 

Regarding claim 34, Ashok-Shin-Schmidt teaches the invention of claim 31, and further teaches that the combined memory capacity of two physical memory modules that provide the virtualized memory for the virtual computing resource instance satisfies (Shin: “the first memory region 122 may have a capacity of 2 M Gb (here, M is an integer greater than or equal to 0), the second memory region 124 may have a capacity of 2 N Gb (here, N is an integer greater than or equal to 0, and N is different from M), and the (k)th memory region 126 may have a capacity of 2 O Gb (here, 0 is an integer greater than or equal to 0, and O is different from M and N),” ¶ [0099]; also Figs. 7A-8B) a predetermined ratio between processor capacity and memory capacity that is defined for virtual computing resource instances of the specified virtual computing resource instance type having the specified processor capacity (Ashok: ¶ [0004] discloses VM instance sizes (i.e., types) comprising various numbers of cores and memory capacities having a predetermined ratio).

Regarding claim 35, Ashok teaches a system, comprising:

a virtual computing service, implemented by the one or more computing devices (“cloud computing environment 102 includes one or more cloud computing nodes 201 (also referred to as "clusters")…may be grouped (not shown) physically or virtually, in one or more networks, such as Private, Community, Public, or Hybrid clouds,” ¶ [0039]), wherein the server comprises one or more physical memory modules (“executes on a real or physical computer 303A…includes one or more processors 304A, a memory 305A (also referred to herein as the host physical memory), one or more disk drives 306A and the like,” ¶ [0041]);
wherein the server is configured to host a virtual resource instance on behalf of a subscriber or customer of the virtual computing service (“one or more cloud computing nodes 201 (also referred to as "clusters") with which local computing devices used by cloud consumers,” ¶ [0039]); 
wherein the virtual resource instance comprises: 
one or more virtual processors (“providing the customers an option of sizing a virtual machine, which determines the number of processing units or cores, the memory capacity and the local file system size that is allocated to a running instance,” ¶ [0061]; “new virtual machine in the development environment that utilizes a fewer number of physical resources by also utilizing virtual resources,” ¶ [0016]), each implemented by a processor core or hardware execution context of a physical processor (“executes on a real or physical computer 303A…includes one or more processors 304A, a memory 305A (also 
virtualized memory (“providing the customers an option of sizing a virtual machine, which determines the number of processing units or cores, the memory capacity and the local file system size that is allocated to a running instance,” ¶ [0061]; “new virtual machine in the development environment that utilizes a fewer number of physical resources by also utilizing virtual resources,” ¶ [0016]) implemented by a plurality of integrated circuit memory devices on one or more of the one or more  physical memory modules (“executes on a real or physical computer 303A…includes one or more processors 304A, a memory 305A (also referred to herein as the host physical memory), one or more disk drives 306A and the like,” ¶ [0041]); and
wherein the amount of virtualized memory is dependent on a predetermined ratio between processor capacity and memory capacity (“A virtual machine size of "extra large" may have eight processor cores and a memory capacity of 14 GB,” ¶ [0004]).
Ashok fails to teach, for at least one physical memory module of the one or more physical memory modules of the computing node that hosts the at least one virtualized computing resource instance, a plurality of integrated circuit memory devices on the physical memory module comprises integrated circuit memory devices of different densities, in order to reduce the likelihood of stranding physical memory while implementing the virtualized memory in the at least one virtualized computing resource instance. Shin discloses a memory module comprising a plurality of integrated circuit 
Ashok-Shin fails to teach that the physical memory module comprising the integrated circuit memory devices of different densities reduces the likelihood of stranding physical memory while implementing the virtualized memory in the at least one virtualized computing resource instance. Schmidt teaches providing memory pools associated with resource types to provide correctly-sized memory blocks to reduce the likelihood of leaving memory blocks unused due to an unsuitable size (i.e., stranded). Applying the teachings of Schmidt to Ashok-Shin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create a physical memory module of 14GB using memory devices of different densities, as taught by Shin, in order to provide correctly-sized memory to accommodate an extra-large virtual machine instance, as disclosed by Ashok, in order to reduce the likelihood of leaving memory blocks unused due to an unsuitable size.


Regarding claim 36, Ashok-Shin-Schmidt teaches the invention of claim 35, and further teaches that the amount of memory provided by the integrated circuit memory devices on at least one of the one or more physical memory modules is 10 gigabytes (GB), 12 GB, 14 GB, 20 GB, 24 GB, or 36 GB (Shin: “capacity of 36 GB,” ¶ [0117]).

Regarding claim 37, Ashok-Shin-Schmidt teaches the invention of claim 35, and further teaches that the physical processor includes multiple memory channels over which it communicates with the one or more physical memory modules (Shin: “A memory interface between the memory controller 2211 and the semiconductor memory module 2240 may be implemented with one channel (i.e., single-channel) including a plurality of signal lines, or may be implemented with a plurality of channels (i.e., multi-channel),” ¶ [0213]); and wherein the amount of memory accessed over each of the 

Regarding claim 38, Ashok-Shin-Schmidt teaches the invention of claim 35, and further teaches that the amount of memory provided by the integrated circuit memory devices on at least one of the one or more physical memory modules is x gigabytes, where x is a positive integer and not a power of two (Shin: “capacity of 36 GB,” ¶ [0117]).

Regarding claim 39, Ashok-Shin-Schmidt teaches the invention of claim 35, and further teaches that the amount of memory provided by the integrated circuit memory devices on at least one of the one or more physical memory modules is x terabytes, where x is a positive integer and not a power of two (Shin: “the first memory region 122 may have a capacity of 2 M Gb (here, M is an integer greater than or equal to 0), the second memory region 124 may have a capacity of 2 N Gb (here, N is an integer greater than or equal to 0, and N is different from M), and the (k)th memory region 126 may have a capacity of 2 O Gb (here, 0 is an integer greater than or equal to 0, and O is different from M and N),” ¶ [0099]). Because Shin does not limit the value of the integers 

Regarding claim 40, Ashok-Shin-Schmidt teaches the invention of claim 35, and further teaches: 
wherein another one of the computing devices implements another server (Ashok: Fig. 3, 201A and/or 201N); 
wherein the other server is configured to host another virtual resource instance (Ashok: Fig. 3 depicting various VMs running on each cloud computing node 201); 
wherein the other virtual resource instance comprises: 
one or more virtual processors (Ashok: “providing the customers an option of sizing a virtual machine, which determines the number of processing units or cores, the memory capacity and the local file system size that is allocated to a running instance,” ¶ [0061]; “new virtual machine in the development environment that utilizes a fewer number of physical resources by also utilizing virtual resources,” ¶ [0016]), each implemented by a processor core or hardware execution context of a physical processor (Ashok: “executes on a real or physical computer 303A…includes one or more processors 304A, a memory 305A (also referred to herein as the host physical memory), one or more disk drives 306A and the like,” ¶ [0041]).; and 
virtualized memory (Ashok: “providing the customers an option of sizing a virtual machine, which determines the number of processing units or cores, the memory capacity and the local file system size that is allocated to a running 
wherein the capacity of the one or more virtual processors of the other virtual resource instance or the amount of virtualized memory of the other virtual resource instance is different than that of the virtual resource instance (Ashok: ¶ [0004] discloses VM instance sizes (i.e., types) comprising various numbers of cores and memory capacities). 
	Ashok discloses creating a new VM instance of a different size (i.e., type) on the same cloud computing node as an old VM instance that is being replaced. ¶ [0068]. During this transition, the new VM instance and the old VM instance (of a different type/size) co-exist on the same computing node.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashok-Shin-Schmidt as applied to claim 26 above, and further in view of Franceschelli.

Regarding claim 28, Ashok-Shin-Schmidt teaches the invention of claim 26, and further teaches that the plurality of virtual computing resource instances are available to the one or more clients (Ashok: Fig. 3, 307, 308 and/or 309; “On-Demand Self-Service: 
Ashok-Shin-Schmidt fails to teach that the plurality of virtualized computing resource instances available to the one or more service clients comprises one or more instances of each of a plurality of different virtualized computing resource instance types. Franceschelli teaches plurality of virtualized computing resource instances available to the one or more service clients comprises one or more instances of each of a plurality of different virtualized computing resource instance type (“one or more Resource Pools, which aggregate one or more homogeneous Compute resources,” p. 29; “Auto Scaling Groups which are sets of homogeneous EC2 Instances and can be referred to the Resource Pools,” p. 31; “Resource Pools (EC2 Micro Auto Scaling Group) composed by EC2 instances with the same configurations. It is also possible to associate to these pools Allocation Profiles (EC2 Micro Allocation Profile) which specify how many instances of a given type are allocated in a given time period,” p. 31). It would have been obvious to provide instance pools for a plurality of instance types, as .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashok-Shin-Schmidt-Franceschelli as applied to claim 28 above, and further in view of U.S. Pub. No. 2014/0082612 (“Breitgand”).

Regarding claim 29, Ashok-Shin-Schmidt-Franceschelli teaches the invention of claim 28, but fails to teach determining, prior to said provisioning, the plurality of different virtual computing resource instance types for which physical resources are to be provisioned or the number of virtual computing resource instances of each of the plurality of different virtual computing resource instance types for which physical resources are to be provisioned; and wherein said determining is dependent on data representing a history of virtual computing resource instance requests or usage, or on a prediction of future virtual computing resource instance demand. Breitgand teaches determining, prior to said provisioning (Fig. 3 depicting determining demand prior to provisioning), the plurality of different virtual computing resource instance types for which physical resources are to be provisioned or the number of virtual computing resource instances of each of the plurality of different virtual computing resource instance types for which physical resources are to be provisioned (“demand analyzer 308 is operative to…determine whether or not a monitored virtual machine needs to be increased in size (e.g., by increasing the number and/or capacity of the resource elements assigned to the monitored virtual machine) or decreased in size (e.g., by .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashok-Shin-Schmidt as applied to claim 31 above, and further in view of U.S. Pub. No. 2015/0199197 (“Maes”).

Regarding claim 33, Ashok-Shin-Schmidt teaches the invention of claim 31, but fails to teach that the memory capacity of the physical memory module that provides the virtualized memory for the virtual computing resource instance is a physical memory module among available physical memory modules of the plurality of physical resources that most closely matches a memory capacity that satisfies a predetermined ratio between processor capacity and memory capacity that is defined for virtual computing resource instances of the specified virtual computing resource instance type having the specified processor capacity. Maes teaches that the memory capacity of the physical memory module that provides the virtualized memory for the virtual computing resource 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455